Case 3:18-CV-01165-.]CH Document 13 Filed 11/16/18 Page 1 of 10

UN|TED STATES D|STR|CT COURT
D|STR|CT OF CONNECT|CUT
New Haven Division
|N RE:
NOR|\/|AN GEORGE CAMERON : 3:18-cv-01165-JCH

APPELLANT
NORMAN GEORGE CAI\/|ERON

V.

APPELLEE
PHH |\/|ORTGAGE CORPORAT|ON 1 NOVEl\/|BER 9, 2018

MEMORANDUM OF LAW IN SUPP()RT OF PHH MORTGAGE CORPORATION’S MOTION
TO DISMISS
PHH MORTGAGE CORPORATION (“Appellee”) respectfully offers this Memorandum of
LaW in Support of its Motion to Dismiss this appeal filed on July 13, 2018 by Norman George Carneron
(“Appellant”) on the basis that l) the bankruptcy court’s decision to lift the stay Was Within its discretion
based upon a showing of a colorable clairn; 2) the Appellant is barred under Res Judicata from

challenging Appellee’s claim; 3) the Appeal is frivilous.

A. The Order granting relief from stay Was Within the discretion of the Bankruptcy Court to
grant.

Pursuant to ll U.S.C. §362(d), on request of a party in interest and after notice and hearing, the
court shall grant relief from stay by terminating such stay (l) for cause, including the lack of adequate
protection of an interest in property or if (2) the debtor does not have any equity in such property and

(3) such property is not necessary for an effective reorganization

Case 3:18-CV-01165-.]CH Document 13 Filed 11/16/18 Page 2 of 10

ln the instant case, Appellee filed its Motion for Relief from Stay Which met all three of the
above requirements of Which Was expressly found by the Honorable J ames J. Tancredi in his Ruling on
Motion for ln Rem Relief from Stay. (see Exhibit 1). Within that ruling, the Honorable James T.
Tancredi took judicial notice of his Ruling entered by him in Cameron V. PHH Mortg. Corp. et al,
Adv. Pro. No. 17-02022 (JJT) (Bankr. D. Conn. Feb. 1, 2018), ECF No. 42 (see Exhibit 2) Wherein the
court found the that both the Appellant and his Wife Melissa Cameron had engaged in a tortuous
history of litigation Which established a pattern of dilatory, meritless and abusing filings to date. The
Court further took judicial notice of the Order entered by it Which sanctioned the Appellant in the same
case on March 27, 2018, ECF 63. (see Exhibit 3). The Court further denied the Appellants filing of
two l\/lotions to Reconsider that Ruling on ln Rem Relief from Stay for the same reasons. (see EXhibit
4). Lastly, the Appellant filed a Motion to have the District Court Appeal vvaived Which Was denied by
docket entry, ECF 66 dated August 21, 2018, stating.' ORDER Application is DENIED as (]) appeal
is utterly without merit and for purposes of delay, harassment and the multiplication of wasteful
duplicative proceedings,' 2) Debtor is not without access to employment and recourses, including a
property he claims is worth $] million 3) Del)tor's assertion of no funds is not credible and not back
with any current, detailed or meaningful Sworn financial disclosures (see EXhibit 5). At the same
time, the Appellant filed a Motion to Recuse the Honorable Judge J. Tancredi Which Was also denied.
The Appellee maintains that this instant Appeal is yet another dilatory, meritlous, and abusive filing

brought on by the Appellant.

ln In re Escobar, 2011 Bankr. LEXIS 3172 (E.D.N.Y), the court stated “that When a bankruptcy
court grants a motion for relief form stay, it is generally not determining that the movant holds a valid,
perfected, and enforceable lien, just as denying a stay relief motion generally does not constitute a

determination that the movant does not hold a valid, perfected and enforceable lien. Congress intended

Case 3:18-CV-01165-.]CH Document 13 Filed 11/16/18 Page 3 of 10

that stay relief litigation be summary in fashion and expeditious in time. The granting stay relief
returns the parties to the auspices of the court of competent jurisdiction to determine, on the merits, the
relative rights, liabilities, and responsibilities of the parties. A party seeking to prove standing must be
somewhere along the spectrum of providing some evidence of a litigable right or colorable claim at one
end and that it will more likely than not prevail in the underlying litigation stayed by the bankruptcy
filing.” Similarly, courts are reluctant to find that a proceeding pursuant to Section 362 provides a
basis for res judicata A lift stay proceeding is a quick, summary affair. Estate Constr. Co. v. Miller &
Smith Holding Co., 14 F,Sd 213, 219 (4th Cir. 1994); Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26,
31 (1 st Cir. 1994). lt does not "involve full adjudication on the merits of claims, defenses, or
counterclaims, but simply a determination as to whether a creditor has a colorable claim to property of
the [*7] estate." Grella, 42 F.3d at 32 (emphasis added). Moreover, "[r]elief from the stay is obtained
by a simple motion . . . and it is a 'contested matter,' rather than an adversary proceeding" with verified
pleadings 1d. at 33 (quotations omitted). The issues considered in a lift stay proceeding are "limited
strictly to adequacy of protection, equity, and necessity to an effective reorganization." Vitreous Steel,
911 F.2d at 1232. See also 1n re Edwards, 2011 Bankr. LEXIS 2810 (A.P. 9th Cir.). (A party seeking
stay relief need only establish that it has a colorable claim to enforce a right against property of the
estate); In re Drislor Associates, 110 B.R. 937; 1990 U.S. Dist. LEXIS 1719) (Congress intended that
hearings under sec. 362 be expedited, summary proceedings which is clearly reflected in the wording

and structure of 362(g) where the stay only remains in place for 30 days.)

ln the instant case, the filed Motion for Relief from Stay established a “colorable claim” and a
likelihood of succeeding on the merits. Lastly, it is noted that the Appellant lost title to the property on
GCtober 15, 2018. The Appellant’s request through this Appeal will provide no substantive relief that

would otherwise undo that title loss.

Case 3:18-CV-01165-.]CH Document 13 Filed 11/16/18 Page 4 of 10

a. The Appellant’s Issues are Barred by the Doctrines of Res Judicata, Collateral
Estoppel and Rooker-Feldman.

From the outset the Appellant fails to provide facts to this Court that show that the issues in this
case have already been fully adjudicated in the underlying foreclosure action in state court which was
confirmed on Appeal.

What the Appellant seeks to do through his Adversary is effectively “appeal” the decision
of a prior court decision on the issue of standing. Such attempt is improper and an attempt to
“forum-shop”. The history of the case as briefly set forth above demonstrates the Appellant’s
dilatory tactics of which have frustrated the due administration of justice at the trial court and
appellate court level.

Moreover, the Rooker~Feldman doctrine applies. Under that doctrine “inferior federal courts
have no subject matter jurisdiction over cases that effectively seek review of judgments of state
courts.” Moccio v. New York State Ojj”ice ofAdmin., 95 F.3d 195, 197 (2d Cir. 1996) (lower federal
court subject matter jurisdiction is lacking if exercise of jurisdiction results in state court judgment’s
reversal or modification). “C)nly the Supreme Court could entertain an appeal to reverse or modify a
state court judgment.” Rooker v. Fidelity T rust Co., 263 U.S. 413, 415~16, 68 L. Ed. 362, 44 S. Ct. 149
(1923). ln the present action the Appellant is in effect seeking that this Court review not only the
holdings, ruling and judgments of the state trial court but also the decision stemming from his appeal.
The Rooker-Feldman doctrine in effect prevents the district court from obtaining jurisdiction over an
action already litigated in the state court. See Grasso v. Groton Long point Association, lnc. 2001 U.S.
Dist LEXIS 14339 (2001, D.C. Conn.) The foreclosure action has been tried by the state trial court and
appealed. The Appellant again attempts to have issues relitigated by this court of which were already

adj udicated.

 

Case 3:18-cV-01165-.]CH Document 13 Filed 11/16/18 Page 5 of 10

As the issue of standing has been fully adjudicated in state court the doctrines of res judicata and
collateral estoppel apply.

lt is also apparent that the concepts of res judicata, (claim preclusion) and collateral estoppel
(issue preclusion) apply to all civil actions. The Supreme Court held that issues actually litigated in a
prior state court action could not be re-litigated in a F ederal action. Allen v McCur)y, 449 U.S. 90, 101
S. Ct. 411, 66 L.Ed. 308 (1980). The court specifically expanded that principal to include issues,
which were not litigated in the state court proceeding, but could have been. Migrate v Warren City
School District Board ofEducation, 465 U.S. 75, 104 S.C. 892,'79 L.Ed.2d 56 (1984).

“The doctrine of res judicata, or claim preclusion, provides that a former judgment on a claim,
if rendered on the merits, is an absolute bar to a subsequent action on the same claim. A judgment is
final not only as to every matter which was offered to sustain the claim, but also as to any other
admissible matter which might have been offered for that purpose.” Florence Krondes v. Norwalk
Savings Society,_53 Conn. App. 102 (1999). “The rule of claim preclusion prevents reassertion of the
same claim regardless of what additional or different evidence or legal theories might be advanced in
support of it.” 1d.,_citing Delahunty v. Massachusetts Mutual Life Ins, Co., 236 Conn. 582 (1996); The
doctrines of res judicata and collateral estoppel protect the finality of judicial determinations, conserve
the time of the court, and prevent wasteful relitigation These doctrines prevent matters from being
relitigated which were previously decided on the merits.

Under the doctrine of res judicata, or claim preclusion, a former judgment on
a claim, if rendered on the merits, is an absolute bar to a subsequent action
on the same claim. A judgment is final not only as to every matter Which
was offered to sustain the claim, but also as to any other admissible matter
which might have been offered for that purpose . . . The doctrine of res
judicata, therefore, applies not only to claims actually made and litigated . . .

but also to claims that a party could have made in the initial action.
(Emphasis in original; internal quotation marks omitted.)

Case 3:18-cV-01165-.]CH Document 13 Filed 11/16/18 Page 6 of 10

Demilo & Co. v. Commissioner ofMotor Vehicles, 233 Conn. 281, 292-93, (1995). “The rule of claim
preclusion prevents reassertion of the same claim regardless of what additional or different evidence or
legal theories might be advanced in support of it.” (lntemal citation omitted.) Powell v. 1nfinity
lnsurance Co., 282 Conn. 594, 607 (2007).

“Claim preclusion [res judicata] prevents a litigant from reasserting a claim that has already
been decided on the merits . . . lssue preclusion [collateral estoppel], prevents a party from relitigating
an issue that has been determined in a prior suit.” (Internal quotation marks omitted.) Nancy G. v.
Department of Children & Families, 248 Conn. 672, 681 (1999). “Collateral estoppel means simply
that when an issue of ultimate fact has once been determined by a valid and final judgment, that issue
cannot again be litigated between the same parties in any future lawsuits. . . . lssue preclusion arises
when an issue is actually litigated and determined by a valid and final judgment, and that determination
is essential to the judgment.” (lnternal quotation marks omitted.) Cumberland Farms, Inc. v. Groton,
262 Conn. 45, 58 (2002). "More specifically, collateral estoppel, or issue preclusion prohibits the
relitigation of an issue When that issue was actually litigated and necessarily determined in a prior
action between the same parties or those in privity with them upon a different claim." (Citations
omitted.) Powell v. 1nfinity lns. Co., supra, 282 Conn. 600.

The Supreme Court has held that the prior state court actions preclude subsequent litigation in
the federal courts to the extent required by the law of the state in which the prior judgment was
rendered Migra v. Warren Cin School District Board ofEducation, 465 U.S. 75, 104 S.Ct. 892, 79 L.
Ed. 2d 56 (1984). These principles have been routinely applied in this Circuit. Gargiul v Tompkins,
790 F.2d 265 (2“d Cir.1986, Newman, J.); Hickerson v City ofNew York, 146 F.3d 99 (2“d Cir.1998,
Cabaranes, J.). The Supreme Court has felt bound by 28 U.S.C. 1738 which requires full faith and

credit be given to the effect of state court judgments The Supreme Court has stressed the need for

Case 3:18-cV-01165-.]CH Document 13 Filed 11/16/18 Page 7 of 10

comity with the state courts, the need to prevent vexatious litigation and to conserve judicial resources
l\/ligra, supra. 104 S.Ct. 896-8. “Federal court must give to a state-court judgment the same preclusive
effect as would be given that judgment under the law of the state in which the judgment was rendered

. ‘Congress has specifically required all federal courts to give preclusive effect to state-court
judgments whenever the courts of the State from which the judgments emerged would do so. ...”’ ld,
citing Allen v. McCurry, 449 U.S. 90, 96 (1980).

Appellee is asserting that res judicata and collateral estoppel arises out of the entry of a
judgment in the state court, it is necessary to examine the holdings of Connecticut courts with regard to
collateral estoppel and res judicata lt is clear that Connecticut law takes a broad view of the scope of
the doctrines, more than broad enough to cover the issues and claims the Appellee attempts to raise
before this court. "Furthermore, the doctrine of claim preclusion bars not only subsequent
relitigation of a claim previously asserted, but subsequent relitigation of any claims relating to the same
cause of action which were actually made or which might have been made ..." (Citations omitted;
internal quotation marks omitted.) Gaynor v. Payne, 261 Conn. 585, 595-96 (2002). “We emphasize
the well settled rule that ‘ [a] judgment is final not only as to every matter which was offered to sustain
the claim, but also as to any other admissible matter which might have been ojj"ered for that purpose .
. . 1 Restatement (Second), [supral §§ 19, §§ [F.] J ames & [G.] Hazard, Civil Procedure [2d Ed. 1977]
§ 11.3. (Citation omitted; emphasis added; internal quotation marks omitted.) Delahunty v.
Massachusetts Mutual Life 1ns. Co., supra, 236 Conn. 589.” Powell v. lnfinity Ins. Co., supra, 282
Conn. 607. "The judicial doctrines of res judicata and collateral estoppel are based on the public policy
that a party should not be able to relitigate a matter which it already has had an opportunity to litigate
Stability in judgments grants to parties and others the certainty in the management of their affairs

which results when a controversy is finally laid to rest." (Citation omitted; internal quotation marks

Case 3:18-cV-01165-.]CH Document 13 Filed 11/16/18 Page 8 of 10

omitted.) Powell v. 1nfinity Ins. Co., supra, 282 Conn. 601-02. The determination as to “whether to
apply either doctrine in any particular case ‘should be made based upon a consideration of the
doctrine's underlying policies, namely, the interests of the defendant and of the courts in bringing
litigation to a close . . . and the competing interest of the plaintiff in the vindication of a just claim. . . .
These [underlying] purposes are generally identified as being (1) to promote judicial economy by
minimizing repetitive litigation; (2) to prevent inconsistent judgments which undermine the integrity of
the judicial system; and (3) to provide repose by preventing a person from being harassed by vexatious
litigation. . . . The judicial doctrines of res judicata and collateral estoppel are based on the public
policy that a party should not be able to relitigate a matter which it already has had an opportunity to
litigate . . . Stability in judgments grants to parties and others the certainty in the management of their
affairs which results when a controversy is finally laid to rest.’ (Citation omitted; internal quotation

marks omitted.) lsaac v. Truck Service, 1nc., 253 Conn. 416, 422-23, 752 A.2d 509 (2000)”. Id.

“This test measures the preclusive effect of an earlier judgment, and will exclude not only
claims which have been asserted but also those which could have been asserted.” Letho v Sproul, 9
Conn.App. 441, 445 (1986) citing Duhaime v American Life Reserve lnsurance Co., 200 Conn. 360,
365 (1986). “. . . [T]he judgment is a bar with respect to any claims relating to the cause of action which
were actually made or which might have been made." Wades Dairy, 1nc. v Fairfield, 181 Conn. App.
556, 559 (1980). “The fact that a prior judicial determination may be flawed, however, is ordinarily
insufficient, in and of itself, to overcome a claim that otherwise applicable principles of res judicata
preclude it from being collaterally attacked. . . . lf the judgment [in the prior action was] erroneous, the
unsuccessful party’s remedy is to have it set aside or reversed in the original proceedings.” CFM of

Connecticut, 1nc. v. Chowdhury, 239 Conn. 375, 395, (1996).

ln the present action the issue of Appellee’s standing has already been determined, subject to

Case 3:18-cV-01165-.]CH Document 13 Filed 11/16/18 Page 9 of 10

full adjudication before the state court to a final judgment This Appeal is dilatory and frivolous

B. The appeal is dilatory and frivolous

ln addition to the arguments recited above, Appellee respectfully submits that the present
appeal is dilatory and frivolous and as such is proper for dismissal This Court has previously
dismissed appeals of mortgage foreclosure actions where the underlying appeal was frivolous or
otherwise sought to achieve delay of the pending foreclosure judgment ln Glenfed Mortgage Corp. v.
Crowley, 61 Conn. App. 84 (2000), this Court recited, “. . .we hold that this appeal is frivolous and that
there now is no good faith claim that can be raised on appeal. Furthermore, [the defendants] cannot

expect this court to allow them to benefit from their pattern of delay tactics.” 1d. at 89.

The prior decisions of the bankruptcy court, the state court, and the appellant court of record
clearly reflect that the intent of the filing of this appeal is dilatory which renders the appeal frivolous
and subject to dismissal. As set forth in the attached findings the history clearly shows that the
Appellant and his wife Melissa Cameron have used our judicial system as a means to thwart
consummation of Appellee’s action and continues to do so with this instant Appeal. The Appellant
cannot use this Appeal to undo a prior judgment or re-litigate issues already litigated before the State

Court, Appellate Court, and Bankruptcy Court to date.

RESPECTFULLY SUBMITTED,
PHH MORTGAGE CORPORATION

By /s/ Linda J. St. Pierre

Linda St. Pierre, Esq. (Fed# 22287)
McCalla Raymer Leibert Pierce LLC
50 Weston Street

Hartford, Ct 06120

Case 3:18-cV-01165-.]CH Document 13 Filed 11/16/18 Page 10 of 10

rei. (360) 240-9156

Certificate of Service

l hereby certify that on November 9, 2018, a copy of the foregoing was electronically filed. Notice of
this filing will be sent to all parties entitled to notice by first class mail or by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

/s/ Linda J. St. Pierre
Linda J. St. Pierre

